                          Case 4:18-cv-01044-HSG Document 235 Filed 07/23/19 Page 1 of 30



                 1 Ann McFarland Draper (Bar No. 065669)
                   courts@draperlaw.net
                 2 Draper Law Offices
                   75 Broadway, Suite 202
                 3 San Francisco, California 94111
                   Telephone:    (415) 989-5620
                 4
                   QUINN EMANUEL URQUHART & SULLIVAN, LLP
                 5 Kevin P.B. Johnson (Bar No. 177129)
                   kevinjohnson@quinnemanuel.com
                 6 Andrea Pallios Roberts (Bar No. 228128)
                   andreaproberts@quinnemanuel.com
                 7 555 Twin Dolphin Drive, 5th Floor
                   Redwood Shores, California 94065-2139
                 8 Telephone:    (650) 801-5000
                   Facsimile:    (650) 801-5100
                 9
                   Ed DeFranco (Bar No. 165596)
                10 eddefranco@quinnemanuel.com
                   51 Madison Avenue, 22nd Floor
                11 New York, NY 10010
                   Telephone:    (212) 849-7000
                12 Facsimile:    (212) 849-7100
                13 John E. Nathan (Pro Hac Vice)
                   jnathan155@yahoo.com
                14 John E. Nathan LLC
                   1175 Park Avenue
                15 New York, NY 10128
                   Telephone:     (917) 960-1667
                16
                   Attorneys for Defendants and Counterclaimants
                17
                                              UNITED STATES DISTRICT COURT
                18
                               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
                19
                   TECHSHOP, INC., a California corporation,     CASE NO. 4:18-CV-01044-HSG (JCS)
                20 DORIS A. KAELIN, in her capacity as
                   Chapter 7 Trustee for TECHSHOP, INC.          DEFENDANTS’ POST-TRIAL BRIEF ON
                21                                               EQUITABLE DEFENSES OF
                                  Plaintiff,                     (1) ACQUIESCENCE; (2) ESTOPPEL;
                22
                                                                 AND (3) LACHES
                23        vs.
                                                                 Hearing Date: November 7, 2019
                24 DAN RASURE, et al.,
                                                                 Time: 2:00 p.m.
                25                  Defendants.                  Judge: Haywood S. Gilliam, Jr.
                26
                         AND RELATED COUNTERCLAIMS
                27

                28
                                                                                Case No. 4:18-CV-01044-HSG (JCS)
                                                        DEFENDANTS' POST-TRIAL BRIEF ON EQUITABLE DEFENSES
08876-00001/10988223.2                                               OF ACQUIESCENCE, ESTOPPEL AND LACHES
                           Case 4:18-cv-01044-HSG Document 235 Filed 07/23/19 Page 2 of 30



                  1                                                      TABLE OF CONTENTS
                                                                                                                                                              Page
                  2

                  3 PRELIMINARY STATEMENT........................................................................................................1

                  4 PROCEDURAL BACKGROUND ....................................................................................................1

                  5 I.           NATURE OF THE CASE......................................................................................................1

                  6 II.          STATUS OF THE PROCEEDINGS .....................................................................................2

                  7 STATEMENT OF FACTS.................................................................................................................2

                  8 I.           DEFENDANTS’ USE OF “TECHSHOP 2.0” FROM NOVEMBER 2017 TO
                                 FEBRUARY 14, 2018............................................................................................................2
                  9
                                 A.        Plaintiff Does Not Object to Defendants’ Use of the Name “TechShop 2.0.”...........2
                10
                                 B.        Plaintiff Calls Mr. Rasure’s Company “TechShop 2.0” in Communications
                11                         with Mr. Rasure, Plaintiff’s Employees, Customers, and the Public About
                                           the Potential Deal. ......................................................................................................3
                12
                                 C.        In Negotiations Following Execution of the MOU, Plaintiff’s
                13                         Representatives Continued to Use the Name “TechShop 2.0,” and Did Not
                                           Object to Mr. Rasure’s Use of that Name. .................................................................4
                14
                                 D.        Both Parties Continued to Refer to Mr. Rasure’s Company as “TechShop
                15                         2.0” in Negotiations That Continued After Termination of the MOU.......................5

                16               E.        Defendants Announce the Opening of a San Francisco Location for
                                           “TechShop 2.0” and Plaintiff Sends a Letter Regarding Its Assets. ..........................7
                17
                                 F.        Plaintiff Files Suit, Defendants Change Their Name to “TheShop.build,”
                18                         and Plaintiff Does Not Object to the New Name. ......................................................7
                19               G.        Mr. Rasure is Prejudiced by Plaintiff’s Conduct........................................................9

                20 LEGAL STANDARD ........................................................................................................................9

                21 ARGUMENT ...................................................................................................................................12

                22 I.            PLAINTIFF ACQUIESCED IN DEFENDANTS’ USE OF “TECHSHOP 2.0”
                                 FROM NOVEMBER 2017 TO AT LEAST FEBRUARY 14, 2018...................................12
                23
                                 A.        Plaintiff Actively Represented that It Would Not Assert the TECHSHOP
                24                         Marks Against Defendants’ Use of “TechShop 2.0” ...............................................12

                25               B.        Plaintiff’s Delay in Asserting Its Trademark Rights Is Inexcusable ........................13

                26               C.        Defendants’ Reasonable Reliance on Plaintiff’s Representations Caused
                                           Undue Prejudice. ......................................................................................................14
                27
                         II.     PLAINTIFF IS ESTOPPED FROM ASSERTING ITS MARKS AGAINST
                28               “TECHSHOP 2.0.”...............................................................................................................15
                                                                                       -i-               Case No. 4:18-CV-01044-HSG (JCS)
                                                                                 DEFENDANTS' POST-TRIAL BRIEF ON EQUITABLE DEFENSES
08876-00001/10988223.2                                                                        OF ACQUIESCENCE, ESTOPPEL AND LACHES
                           Case 4:18-cv-01044-HSG Document 235 Filed 07/23/19 Page 3 of 30



                  1              A.        Plaintiff Knew of Defendants’ Use of the “TechShop 2.0” Name...........................15

                  2              B.        Defendants Reasonably Relied on Plaintiff’s Conduct Implying that It
                                           Would Not Enforce its Marks Against “TechShop 2.0.” .........................................16
                  3
                                 C.        Defendants Did Not Know of Plaintiff’s Objections Until At Least February
                  4                        14, 2018....................................................................................................................16

                  5              D.        Defendants Have Been and Will Be Unduly Prejudiced If Plaintiff’s Claim
                                           Against “TechShop 2.0” Is Not Dismissed ..............................................................17
                  6
                         III.    PLAINTIFF IS ESTOPPED FROM ASSERTING ITS TECHSHOP MARKS
                  7              AGAINST “THESHOP.BUILD”.........................................................................................17

                  8              A.        Plaintiff Knew of Defendants’ Use of the “TheShop.build” Name. ........................17

                  9              B.        Defendants Reasonably Relied on Plaintiff’s Conduct Implying That It
                                           Would Not Enforce the TECHSHOP Marks Against “TheShop.build”. .................18
                10
                                 C.        Defendants Did Not Know of Plaintiff’s Objections Until November 23,
                11                         2018..........................................................................................................................18

                12               D.        Defendants Have Been and Will Be Unduly Prejudiced If Plaintiff’s Claim
                                           Against “TheShop.Build” Is Not Dismissed and Judgment Entered for
                13                         Defendants................................................................................................................19

                14 IV.           PLAINTIFF IS BARRED FROM ASSERTING ITS REGISTRATIONS
                                 AGAINST “THESHOP.BUILD” UNDER THE DOCTRINE OF LACHES. ....................19
                15
                                 A.        The TECHSHOP Marks Are Not Strong or Valuable. ............................................20
                16
                                 B.        Plaintiff Was Not Diligent in Enforcing Its Marks. .................................................21
                17
                                 C.        Plaintiff Will Not Suffer Harm If Relief is Denied. .................................................22
                18
                                 D.        Defendants Had a Good Faith Belief that Plaintiff Did Not Object to
                19                         “TheShop.Build.” .....................................................................................................23

                20               E.        Plaintiff and Defendants Do Not Compete. .............................................................23

                21               F.        Defendants Were Harmed by Plaintiff’s Delay........................................................23

                22 CONCLUSION ................................................................................................................................24

                23

                24

                25

                26

                27

                28
                                                                                        -ii-              Case No. 4:18-CV-01044-HSG (JCS)
                                                                                  DEFENDANTS' POST-TRIAL BRIEF ON EQUITABLE DEFENSES
08876-00001/10988223.2                                                                         OF ACQUIESCENCE, ESTOPPEL AND LACHES
                         Case 4:18-cv-01044-HSG Document 235 Filed 07/23/19 Page 4 of 30



                  1                                                 TABLE OF AUTHORITIES
                  2                                                                                                                             Page(s)
                  3                                                                 Cases
                  4 A.C. Aukerman Co. v. R.L. Chaides Const. Co.,
                       960 F.2d 1020 (Fed. Cir. 1992)............................................................................................ 11, 18
                  5
                    AirWair Int’l Ltd. v. Schultz,
                  6    84 F. Supp. 3d 943 (N.D. Cal. 2015) .................................................................................. passim

                  7 3M Co. v. Rollit, LLC,
                       No. 06-cv-01225, 2008 WL 8820473 (N.D. Cal. May 14, 2008) ........................................ passim
                  8
                    E. & J. Gallo Winery v. Gallo Cattle Co.,
                  9    967 F.2d 1280 (9th Cir. 1992).................................................................................................... 10

                10 Eat Right Foods v. Whole Foods Mkt., Inc.,
                      880 F.3d 1109 (9th Cir. 2018).......................................................................................... 9, 10, 12
                11
                   E-Sys., Inc. v. Monitek, Inc.,
                12    720 F.2d 604 (9th Cir. 1983)................................................................................................ 12, 20

                13 Friedman v. Friedman,
                      No. 04-cv-08812, 2006 WL 8431768 (C.D. Cal. Apr. 12, 2006) ........................................ 11, 17
                14
                   Grey v. Campbell Soup Co.,
                15    650 F. Supp. 1166 (C.D. Cal. 1986), aff’d, 830 F.2d 197 (9th Cir. 1987) ................................. 10

                16 Icon-IP Pty Ltd. v. Specialized Bicycle Components, Inc.,
                      87 F. Supp. 3d 928 (N.D. Cal. 2015) ......................................................................................... 12
                17
                   La Quinta Worldwide LLC v. Q.R.T.M., S.A. de C.V.,
                18    762 F.3d 867. 878 (9th Cir. 2014)........................................................................................ 11, 12
                19 Lehman v. United States,
                      154 F.3d 1010 (9th Cir. 1998).................................................................................................... 11
                20
                   Masters v. UHS of Del., Inc.,
                21    631 F.3d 464 (8th Cir. 2011)...................................................................................................... 12

                22 Pinkette Clothing, Inc. v. Cosmetic Warriors, LLC,
                      894 F.3d 1015 (9th Cir. 2018).................................................................................. 11, 12, 19, 20
                23
                   Seller Agency Council, Inc. v. Kennedy Ctr. for Real Estate Educ., Inc.,
                24    621 F.3d 981 (9th Cir. 2010)................................................................................................ 10, 14

                25 Synopsys, Inc. v. ATopTech, Inc,
                      No. 13-cv-02965, 2016 WL 6158216 (N.D. Cal. Oct. 24, 2016)............................................... 11
                26
                   Tillamook Country Smoker, Inc. v. Tillamook Cnty. Creamery Ass’n,
                27    465 F.3d 1102 (9th Cir. 2006).............................................................................................. 11, 12

                28
                                                                                  -iii-              Case No. 4:18-CV-01044-HSG (JCS)
                                                                             DEFENDANTS' POST-TRIAL BRIEF ON EQUITABLE DEFENSES
08876-00001/10988223.2                                                                    OF ACQUIESCENCE, ESTOPPEL AND LACHES
                         Case 4:18-cv-01044-HSG Document 235 Filed 07/23/19 Page 5 of 30



                  1 Westinghouse Elec. Corp. v. Gen. Circuit Breaker & Elec. Supply Inc.,
                      106 F.3d 894 (9th Cir. 1997)................................................................................................ 10, 13
                  2
                    Yoshida v. Liberty Mut. Ins. Co.,
                  3   240 F.2d 824 (9th Cir. 1957)...................................................................................................... 11

                  4                                                         Other Authorities
                  5 GILSON ON TRADEMARKS § 11.08[3][i][iii][A] (2010) .......................................................... 10

                  6

                  7

                  8

                  9

                10

                11

                12

                13

                14

                15

                16

                17

                18
                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
                                                                                   -iv-              Case No. 4:18-CV-01044-HSG (JCS)
                                                                             DEFENDANTS' POST-TRIAL BRIEF ON EQUITABLE DEFENSES
08876-00001/10988223.2                                                                    OF ACQUIESCENCE, ESTOPPEL AND LACHES
                         Case 4:18-cv-01044-HSG Document 235 Filed 07/23/19 Page 6 of 30



                  1                       MEMORANDUM OF POINTS AND AUTHORITIES
                  2                                   PRELIMINARY STATEMENT
                  3          Defendants Dan Rasure, TheShop.build, LLC, and TheShop.build San Francisco, LLC

                  4 (collectively “Defendants”) respectfully request that the Court vacate or modify the Final

                  5 Judgment entered on June 26, 2019 (Dkt. 223), and enter a Revised Final Judgment in favor of

                  6 Defendants, and against Plaintiff, that Plaintiff take nothing by its Complaint and that addresses

                  7 the equitable issues raised by Defendants’ affirmative defenses, specifically: (1) Plaintiff

                  8 TechShop Inc.’s (“Plaintiff” or “TechShop”) claims that Defendants’ use of the name “TechShop

                  9 2.0” from November 2017 through February 14, 2018 infringed Plaintiff’s TECHSHOP marks are

                10 barred under the equitable doctrines of acquiescence and estoppel; and (2) Plaintiff’s claims that

                11 Defendants’ use of “TheShop.build” infringed Plaintiff’s TECHSHOP marks are barred under the

                12 equitable doctrines of estoppel and laches.

                13           The evidence supporting each of these equitable defenses was adduced during the jury trial

                14 in this matter and is laid out in the Proposed Findings of Fact and Conclusions of Law filed

                15 concurrently herewith. The evidence establishes that Plaintiff consented to Defendants’ use of the

                16 name “TechShop 2.0” from late November 2017 through at least February 14, 2018. Defendants

                17 reasonably relied on Plaintiff’s conduct and, based on that conduct, Plaintiff’s claims as to

                18 “TechShop 2.0” are barred under the equitable doctrines of acquiescence and estoppel. Similarly,
                19 the evidence establishes that Plaintiff knew about, but did not object to, the new name

                20 “TheShop.build” for at least nine months. During that unreasonable and inexcusable delay,

                21 Defendants promoted their business and opened a second location using the new name.

                22 Defendants reasonably relied on Plaintiff’s silence—which was particularly justifiable as the

                23 parties were actively engaged in litigation. Based on Plaintiff’s conduct, its claims as to

                24 “TheShop.build” are barred under the equitable doctrines of estoppel and laches.

                25                                   PROCEDURAL BACKGROUND
                26 I.        NATURE OF THE CASE
                27           Plaintiff filed this action on February 16, 2018 for infringement of its registered service

                28 marks for the word “TECHSHOP.” (Dkt. 1.) On February 26, 2018, TechShop filed for Chapter
                                                                     -1-               Case No. 4:18-CV-01044-HSG (JCS)
                                                               DEFENDANTS' POST-TRIAL BRIEF ON EQUITABLE DEFENSES
08876-00001/10988223.2                                                      OF ACQUIESCENCE, ESTOPPEL AND LACHES
                           Case 4:18-cv-01044-HSG Document 235 Filed 07/23/19 Page 7 of 30



                  1 7 bankruptcy. (Dkt. 22, p. 16; Trial Tr., _____[Newton].)1 The action has been continued through

                  2 the Trustee in bankruptcy, Doris A Kaelin. (Dkt. 45.) Defendants answered and asserted various

                  3 affirmative defenses. (Dkt. 50.)

                  4             Among those defenses are acquiescence, estoppel, and laches. (Dkt. 50, ¶¶ 62, 65.) These

                  5 are equitable defenses to be decided by the Court. This Post-Trial Brief and the accompanying

                  6 Proposed Findings of Fact and Conclusions of Law address those equitable defenses, which are

                  7 based on the trial exhibits, the testimony adduced during trial, and the Court’s docket entries.2

                  8 II.         STATUS OF THE PROCEEDINGS
                  9             Trial on the issues triable by jury commenced on June 3, 2019. (Dkt. 197.) On June 12,

                10 2019, the jury returned its verdict. (Dkt. 217.) The jury found willful infringement, but also

                11 found Plaintiff was not damaged and awarded Plaintiff no monetary relief. (Dkt. 217, Answers to

                12 Questions 6, 7(a), 10, 11(a)). The jury did not consider equitable defenses, which were reserved

                13 for decision by the Court and are presented here and in the [Proposed] Findings of Fact and

                14 Conclusions of Law filed concurrently herewith.

                15                                          STATEMENT OF FACTS
                16 I.           DEFENDANTS’ USE OF “TECHSHOP 2.0” FROM NOVEMBER 2017 TO
                                FEBRUARY 14, 2018
                17
                                A.     Plaintiff Does Not Object to Defendants’ Use of the Name “TechShop 2.0.”
                18
                                Shortly after Plaintiff announced that it was closing its U.S. locations and would declare
                19
                         bankruptcy, Defendant Dan Rasure contacted Plaintiff, expressing his interest in acquiring
                20

                21
                            1
                         As the Court is aware, Defendants could not afford the cost of a daily transcript of the jury
                22 trial. The trial transcript has been ordered. Defendants received some portions of the trial
                   transcript on July 23, but not with sufficient time to update all of the cites in this brief and other
                23
                   documents filed concurrently herewith. Defendants understand from the court reporter that the
                24 remainder of the trial transcript should be available later in the week. When the complete trial
                   transcript is available, Defendants will seek leave to amend their post-trial filings to include
                25 citations to the trial transcript.
                            2
                26       In light of the “no damages” verdict, Defendants are no longer pursuing their counterclaims
                   for cancellation (Dkt. 42, ¶¶ 22-41), fraud (id., ¶ 42-72), wire fraud (id., ¶¶ 73-83), and the
                27 equitable defenses of misuse (Dkt. 50, ¶ 64) and unclean hands (id., ¶ 68). The equitable defense
                   of unjust enrichment (id., ¶ 75) is moot since the jury awarded Plaintiff no monetary relief.
                28
                                                                        -2-               Case No. 4:18-CV-01044-HSG (JCS)
                                                                  DEFENDANTS' POST-TRIAL BRIEF ON EQUITABLE DEFENSES
08876-00001/10988223.2                                                         OF ACQUIESCENCE, ESTOPPEL AND LACHES
                         Case 4:18-cv-01044-HSG Document 235 Filed 07/23/19 Page 8 of 30



                  1 Plaintiff’s assets. (See TX0032; Trial Tr. _____[Rasure].) Soon thereafter, Mr. Rasure and

                  2 representatives of Plaintiff (the “Parties”) entered into negotiations regarding an acquisition.

                  3 (Trial Tr., ___ [Rasure; Woods].) Mr. Rasure founded “TechShop 2.0” to acquire Plaintiff. (Trial

                  4 Tr., _____[Rasure].) Plaintiff knew that Mr. Rasure named his company “TechShop 2.0” and did

                  5 not object. Indeed, in a late November 2017 email from one of Plaintiff’s directors, Doug Busch,

                  6 Mr. Busch asked Mr. Rasure whether he had settled on using the name “TechShop 2.0,” and said

                  7 to Mr. Rasure: “totally your call.” (TX921 at TS000671.) Plaintiff’s then-CEO Daniel Woods

                  8 agreed that it was Mr. Rasure’s call to use the name “TechShop 2.0.” (Id.)

                  9          B.     Plaintiff Calls Mr. Rasure’s Company “TechShop 2.0” in Communications
                                    with Mr. Rasure, Plaintiff’s Employees, Customers, and the Public About the
                10                  Potential Deal.
                11           Both Mr. Rasure and Plaintiff used the name “TechShop 2.0” to refer to Mr. Rasure’s

                12 company from late November 2017 through mid-February 2018. For instance, on November 30,

                13 2017, Plaintiff circulated a draft Memorandum of Understanding (“MOU”) to the Parties. The

                14 Summary of Principal Transaction Terms referred to Mr. Rasure’s company as “TechShop 2.0.”

                15 (TX602.) The final MOU was executed on December 1, 2017. (TX610.) Mr. Rasure’s company

                16 is called “TechShop 2.0” in the executed MOU. (Id. at DR0007002.) Mr. Woods signed the final

                17 MOU on Plaintiff’s behalf. (Id. at DR007003; TX604 at DR006910.)

                18           Plaintiff used the name “TechShop 2.0” when announcing the MOU to employees,
                19 members, and the general public. On December 1, 2017, Mr. Woods announced that an agreement

                20 was reached in an email to all of Plaintiff’s employees, which was sent to everyone@techshop.ws,

                21 and referred to Mr. Rasure’s company as “TechShop 2.0.” (TX611; TX897.) Plaintiff also

                22 referred to Mr. Rasure’s business as “TechShop 2.0” in its Notice of Liquidation Event to

                23 stockholders, which was signed by Mr. Woods. (See TX-0603 at DR006890-91.) Mr. Woods

                24 announced the Parties’ agreement to Plaintiff’s members and creditors as well, referring to Mr.

                25 Rasure’s company therein as “TechShop 2.0.” (TX767 at DR056577; TX619 at DR007130;

                26 TX753 at DR054780). And, Plaintiff announced the MOU to the public via Facebook, Instagram,

                27 and Twitter, referring to Mr. Rasure’s company therein as “TechShop 2.0.” (TX501; TX505,

                28 TX530, TX527.)
                                                                     -3-               Case No. 4:18-CV-01044-HSG (JCS)
                                                               DEFENDANTS' POST-TRIAL BRIEF ON EQUITABLE DEFENSES
08876-00001/10988223.2                                                      OF ACQUIESCENCE, ESTOPPEL AND LACHES
                           Case 4:18-cv-01044-HSG Document 235 Filed 07/23/19 Page 9 of 30



                  1             On December 3, 2017, Mr. Busch sent an email to Messrs. Rasure, Woods, Newton, and

                  2 Doherty, and Ms. Bobek3, sharing a message he planned to post “on various relevant social media

                  3 sites” and which he expected “will be widely disseminated.” (TX612 at DR007019.) The

                  4 message stated that a sale of assets will occur “to the new company (named by Mr. Rasure as

                  5 ‘TechShop 2.0’).” (Id. at DR007022.)

                  6             Mr. Rasure made an announcement about TechShop 2.0, and on December 3, 2017, Mr.

                  7 Busch emailed him stating he “received the ‘Welcome to TechShop 2.0’ email..” (TX616 at

                  8 DR007088.) Mr. Busch did not object to the name “TechShop 2.0.” (See id.) On December 3,

                  9 2017, Mr. Rasure sent out a press release announcing the acquisition of TechShop. (See TX614 at

                10 DR007040.) It included a quote from Mr. Woods referencing “TechShop 2.0.” (Id.)

                11              C.     In Negotiations Following Execution of the MOU, Plaintiff’s Representatives
                                       Continued to Use the Name “TechShop 2.0,” and Did Not Object to Mr.
                12                     Rasure’s Use of that Name.
                13              Following execution of the MOU, both Plaintiff and Mr. Rasure continued to refer to Mr.

                14 Rasure’s company as “TechShop 2.0.” For example, on December 3, 2017, Mr. Woods sent an

                15 email to Mr. Rasure. (TX615 at DR007048.) Mr. Woods made several references to “TechShop

                16 2.0,” stating that “[b]oth TechShop, Inc. and TechShop 2.0 obviously want to carefully manage

                17 their respective messaging and communications,” and “[u]ntil we close a deal, TechShop, Inc.

                18 should not be sending out anything to our member and employee channels regarding TechShop
                19 2.0’s intentions, aspirations or commitments unless it is information we’re [sic] specifically

                20 requested on behalf of employees.” (Id. at DR007049.) The statement in Mr. Woods’ December

                21 3 email regarding “sending out anything… to our member and employee channels” was about a

                22 letter from Mr. Rasure to TechShop members which was attached to the email, and which

                23 referenced the name “TechShop 2.0,” stating that “[o]ur new legal entity name is TechShop 2.0

                24 LLC.” (TX-0615 at DR007050.) Nowhere in his email did Mr. Woods object to the use of the

                25 “TechShop 2.0” name in Mr. Rasure’s letter. (See id. at DR007048-49.)

                26

                27
                            3
                28               Mr. Newton was a co-founder of TechShop. Mr. Doherty and Ms. Bobek were also
                         affiliated with TechShop. (Trial Tr., ______.)
                                                                        -4-               Case No. 4:18-CV-01044-HSG (JCS)
                                                                DEFENDANTS' POST-TRIAL BRIEF ON EQUITABLE DEFENSES
08876-00001/10988223.2                                                       OF ACQUIESCENCE, ESTOPPEL AND LACHES
                          Case 4:18-cv-01044-HSG Document 235 Filed 07/23/19 Page 10 of 30



                  1             Mr. Woods’ December 3, 2017 email had several attachments which used the name

                  2 “TechShop 2.0”. (TX615 at DR007053, DR007054-55.) Also on December 3, 2017, Mr. Woods

                  3 emailed Mr. Rasure regarding several outstanding items, in which he referred to “TechShop 2.0.”

                  4 (TX906 at TS000538.) And, Plaintiff’s representatives also introduced Mr. Rasure to others as

                  5 affiliated with “TechShop 2.0.” (TX613 at DR007029; TX617 at DR007115.) On December 6,

                  6 2017, Mr. Woods sent an email to Mr. Rasure attaching a draft Asset Purchase Agreement.

                  7 (TX622 at DR007783.) The draft Asset Purchase Agreement itself specifically referenced

                  8 “TechShop 2.0” as one of the parties to the draft agreement. (Id. at DR007785.)

                  9             D.     Both Parties Continued to Refer to Mr. Rasure’s Company as “TechShop 2.0”
                                       in Negotiations That Continued After Termination of the MOU.
                10
                                On December 12, 2017, TechShop unilaterally terminated the MOU. (TX919 at
                11
                         TS000655.) In the email advising Mr. Rasure of the termination, Plaintiff’s outside counsel Kurt
                12
                         W. Ruttum of Tonkon Torp LLP referred to Mr. Rasure’s company as “TechShop 2.0, LLC.”
                13
                         (Id.) Plaintiff did not request that Mr. Rasure stop using the name “TechShop 2.0.” (Id.)
                14
                                Even though Plaintiff terminated the MOU, the Parties continued to negotiate a potential
                15
                         deal. (Trial Tr., _____[Rasure, Woods, Busch]; TX-0634; TX-0635; TX-0636, TX-0639; TX-
                16
                         0644; TX-0645; TX-0646.) On January 7, 2018, Mr. Rasure sent an email to Messrs. Woods and
                17
                         Busch outlining the “basic layout” of a transaction between Plaintiff and “TechShop 2.0.”
                18
                         (TX634 at DR011357.) The attachment to that email made numerous references to the name
                19
                         “TechShop 2.0.” (Id. at DR011358.) On January 8, 2018, Mr. Woods sent an email to Mr. Rasure
                20
                         providing a response to Mr. Rasure’s January 7, 2018 proposal, and referred to Mr. Rasure’s
                21
                         company as “TechShop 2.0.” (TX635.) Mr. Woods did not object to the name “TechShop 2.0.”
                22
                         (Id.) Mr. Woods sent another response on January 13. (TX636.) Mr. Woods’ response again
                23
                         references “TechShop 2.0” and does not object to Mr. Rasure’s use of that name. (Id. at
                24
                         DR011994.)
                25
                                On January 31, 2018, Mr. Rasure sent an email to Messrs. Woods, Busch, Doherty, and
                26
                         Newton with a proposal to reopen a makerspace at the location of the former TechShop in Austin
                27
                         (Round Rock), Texas. (TX639 at DR013192.) The email contained an attachment with the
                28
                                                                        -5-               Case No. 4:18-CV-01044-HSG (JCS)
                                                                  DEFENDANTS' POST-TRIAL BRIEF ON EQUITABLE DEFENSES
08876-00001/10988223.2                                                         OF ACQUIESCENCE, ESTOPPEL AND LACHES
                         Case 4:18-cv-01044-HSG Document 235 Filed 07/23/19 Page 11 of 30



                  1 “TechShop 2.0” logo and a statement that “TechShop 2.0 LLC desires to reopen the former Tech

                  2 Shop Round Rock location.” (Id. at DR013193.) That same day, Mr. Woods sent an email to

                  3 Ryan Lloyd at the Williamson County Sheriff’s Office in Texas, authorizing Mr. Rasure to pay

                  4 TechShop’s subsidiary’s past due property taxes in the amount of over $11,000 on TechShop’s

                  5 behalf. (See TX642 at DR013252.) Mr. Woods introduced Mr. Rasure in that email as

                  6 “representing TechShop, 2.0 LLC.” (Id.)

                  7          On February 1, 2018, Mr. Rasure sent Messrs. Woods, Newton, Busch, and Doherty a

                  8 proposed equipment rental agreement for the lease of equipment to use at the Austin facility.

                  9 (TX644 at DR013501.) The agreement referenced “TechShop 2.0,” stating that it is made

                10 “between TechShop Austin LLC… and TechShop2.0 Austin.” (Id. at DR013502.) That same

                11 day, Mr. Woods responded to Mr. Rasure’s email attaching the rental agreement. (TX-0645 at

                12 DR013505.) In his response, Mr. Woods did not object to Mr. Rasure’s use of the name

                13 “TechShop 2.0,” but rather also referenced “TechShop 2.0.” (Id.)

                14           The next day, on February 2, 2018, Mr. Rasure sent another proposal regarding equipment

                15 rental to Messrs. Woods, Busch, Doherty, and Newton, attaching another draft of the agreement,

                16 which referenced the name “TechShop 2.0.” (TX646 at DR013555.) The email itself also

                17 contained references to “TechShop 2.0,” and requested that a “TechShop 2.0 Equipment Rental”

                18 agreement exist for four additional locations. (Id. at DR013554.)
                19           On February 7, 2018, Mr. Woods sent an email to Mr. Rasure stating that Plaintiff decided

                20 not to pursue Mr. Rasure’s proposed rental agreements and instead would be filing for a Chapter 7

                21 bankruptcy. (TX647 at DR013676.) Mr. Woods added “[t]hat is not to say that we would not be

                22 supportive of a deal between you and the secured creditors or some other alternative arrangement

                23 other than an asset rental.” (Id.) In his February 7, 2018 email, Mr. Woods did not instruct Mr.

                24 Rasure to stop using the name “TechShop 2.0.” (Id.)

                25           Mr. Rasure continued to negotiate the terms of a potential deal to acquire Plaintiff, and

                26 Plaintiff’s representatives were aware of this. On February 13, 2018, Mr. Rasure sent an email to

                27 Messrs. Woods, Newton, Busch, and Doherty, informing them that he was preparing proof of

                28 funds to send to Plaintiff’s secured creditor, Autodesk, which was needed to enter into a deal to
                                                                     -6-               Case No. 4:18-CV-01044-HSG (JCS)
                                                               DEFENDANTS' POST-TRIAL BRIEF ON EQUITABLE DEFENSES
08876-00001/10988223.2                                                      OF ACQUIESCENCE, ESTOPPEL AND LACHES
                          Case 4:18-cv-01044-HSG Document 235 Filed 07/23/19 Page 12 of 30



                  1 acquire Plaintiff. (TX913 at TS000614.) On February 15, 2018, Mr. Rasure sent Plaintiff’s

                  2 representatives an email saying that it had been a “good day” in his negotiations with Autodesk.

                  3 (TX652 at DR015045.) Mr. Rasure provided proof of funds to Autodesk on the morning of

                  4 February 16, 2018, before receiving notice that Plaintiff filed suit. (TX653 at DR015129.)

                  5             E.      Defendants Announce the Opening of a San Francisco Location for
                                        “TechShop 2.0” and Plaintiff Sends a Letter Regarding Its Assets.
                  6
                                On February 12, 2018, Mr. Rasure announced that he was opening a makerspace called
                  7
                         “TechShop 2.0” in San Francisco and that the space would open on February 19, 2018. (Trial Tr.,
                  8
                         _____[Rasure].) The business would open in the former space of TechShop’s San Francisco
                  9
                         location, which had been abandoned when TechShop closed its U.S. locations.
                10
                                On February 14, 2018, Mr. Woods sent a letter to Mr. Rasure and Dave Byers of Hearst,
                11
                         the landlord for the former TechShop San Francisco location. (TX650.) In his letter, Mr. Woods
                12
                         stated that Mr. Rasure has no contract with TechShop and no permission from TechShop to
                13
                         operate in that facility. (Id. at DR014933-34.) The letter stated that “Mr. Rasure has no rights to
                14
                         the possession or use of the assets of TechShop, Inc. or TechShop SOMA, LLC,” including their
                15
                         trademarks. (Id. at DR014933.) The letter, however, did not specifically state that Mr. Rasure’s
                16
                         use of the name “TechShop 2.0” infringed TechShop’s trademarks, or that Mr. Rasure should
                17
                         cease and desist using the name “TechShop 2.0.” (Id. at DR014933-34.)4
                18
                                F.      Plaintiff Files Suit, Defendants Change Their Name to “TheShop.build,” and
                19                      Plaintiff Does Not Object to the New Name.
                20              On the evening of February 16, 2018, Plaintiff’s counsel sent Mr. Rasure a cease and desist

                21 letter and enclosed a Complaint for trademark infringement that had already been filed against

                22 Defendants. (TX656.) The Complaint alleged that Defendants’ use of the name “Techshop 2.0”

                23 infringed TechShop’s registered service marks for the word “TECHSHOP.” (Id.; Dkt. 1.)

                24 Promptly after receiving notice of the lawsuit on February 16, 2018—and before opening the

                25

                26
                       4
                         Even though Defendants submit that the February 14 letter was not an adequate cease and
                27 desist notice, they will not contest that for purposes of the case. Hence, prior to the filing of this

                28 case on February 16, 2018, the only time Plaintiff did not consent to Defendants’ use of
                   “Techshop 2.0” was from February 15 -16, 2018.
                                                                       -7-                Case No. 4:18-CV-01044-HSG (JCS)
                                                                  DEFENDANTS' POST-TRIAL BRIEF ON EQUITABLE DEFENSES
08876-00001/10988223.2                                                         OF ACQUIESCENCE, ESTOPPEL AND LACHES
                          Case 4:18-cv-01044-HSG Document 235 Filed 07/23/19 Page 13 of 30



                  1 announced location—Defendants ceased using the name “Techshop 2.0,” and changed the name to

                  2 “TheShop.build.” (Trial Tr., ______ [Rasure, Matolo].) They never opened or operated a

                  3 makerspace using the “TechShop 2.0” name. (Trial Tr., ______ [Rasure].)

                  4             On the evening of February 16, 2018, Defendants took down the sign from the building

                  5 and started changing the website to “TheShop.build.” (Trial. Tr., ____[Rasure]; TX1159; TX-

                  6 001.] Although not everything got switched to “TheShop.build” on the evening of February 16,

                  7 Defendants took steps to change everything over as quickly as possible. (Trial Tr.,

                  8 _____[Rasure].) Plaintiff served Defendants with the Complaint on the Friday evening before a

                  9 holiday weekend, which made it more difficult for Defendants to change the name immediately.

                10 (Trial Tr., _____[Rasure].) Defendants opened their makerspace on February 19, 2018 as

                11 “TheShop.build.” (Trial Tr., _____[Rasure].)

                12              Defendants initially used the following logo with their new name (TX 290 at DR056086;

                13 TX-377):

                14

                15

                16

                17
                         Defendants only used this logo for a three-day period, from February 19-21, 2018. (Trial Tr.,
                18
                         _____[Rasure].) Defendants quickly and voluntarily ceased use of this logo for the
                19
                         “TheShop.build” on February 21, 2018 and never used it again. (Trial Tr., _____[Rasure].) Since
                20
                         March 2018 and up to the date of the jury trial on June 3, 2019, Defendants have used the
                21
                         following logo for “TheShop.build” (TX 290 at DR 056070; Trial Tr., ______[Rasure]):
                22

                23

                24

                25              On February 17, 2018, the day after the Complaint was filed, Plaintiff’s CEO Dan Woods
                26 became aware that Defendants changed their name to “TheShop.build.” (TX 321.) Plaintiff

                27 further acknowledged the name change in the Parties’ June 1, 2018 Joint Case Management

                28 Statement. (Dkt. 31, p. 5.) Plaintiff’s portions of the Joint Case Management Statement contained
                                                                       -8-               Case No. 4:18-CV-01044-HSG (JCS)
                                                                 DEFENDANTS' POST-TRIAL BRIEF ON EQUITABLE DEFENSES
08876-00001/10988223.2                                                        OF ACQUIESCENCE, ESTOPPEL AND LACHES
                         Case 4:18-cv-01044-HSG Document 235 Filed 07/23/19 Page 14 of 30



                  1 no allegation that “TheShop.build” infringed. (Id.) Plaintiff similarly did not give any indication

                  2 that it believed “TheShop.build” infringed in its August 13, 2018 First Amended Complaint

                  3 (Dkt.45, ¶¶ 35, 39, 43 and Prayer ¶ A), or its November 2, 2018 Responses to Defendants’ First

                  4 Set of Interrogatories. (Dkt. 95-2, p. 4). On November 23, 2018, Plaintiff stated for the first time

                  5 that it considered “TheShop.build” to infringe. (Trial Tr., ______[Rasure]; Dkt. 128-7, p. 5, line

                  6 6.) Prior to that time, Plaintiff had not advised Mr. Rasure that it believed “TheShop.build”

                  7 infringed its marks. (Trial Tr., _____[Rasure].)

                  8          During Plaintiff’s nine-month delay in giving Defendants notice that it considered

                  9 “TheShop.Build” to infringe, Defendants continued to use their new name and promote their

                10 business under that name. (Trial Tr., _____[Rasure].) Defendants also expanded use of their new

                11 name by opening “TheShop.Build” in San Jose in August 2018. (Trial Tr., ______[Rasure].)

                12           G.     Mr. Rasure is Prejudiced by Plaintiff’s Conduct.
                13           During the course of this case, Defendants operated a business continually under the “black

                14 cloud” of litigation and threat of a $1MM + judgment. The business was ultimately never able to

                15 make a profit, and Defendants could not find a suitable new location in San Francisco when the

                16 building housing the original location was demolished because landlords would not negotiate with

                17 them for new space due to the pending litigation and threatened judgment. Mr. Rasure lost his

                18 regular job (which had been subsidizing the business), had his credit rating drop, had his health
                19 suffer, was away from his family for approximately 300 days of the last year, missing most of the

                20 entire first year of his newborn son’s life, and had to bear the expense of a trial. (Trial Tr.,

                21 ______[Rasure; Johnson].)

                22                                           LEGAL STANDARD
                23           Acquiescence: In the Ninth Circuit, the equitable defense of acquiescence precludes a
                24 claim for trademark infringement. Eat Right Foods v. Whole Foods Mkt., Inc., 880 F.3d 1109,

                25 1121 (9th Cir. 2018). Three elements are required to establish acquiescence:

                26           “(1) the senior user actively represented that it would not assert a right or a claim; (2) the
                             delay between the active representation and assertion of the right or claim was not
                27           excusable; and (3) the delay caused the defendant undue prejudice.”

                28
                                                                      -9-               Case No. 4:18-CV-01044-HSG (JCS)
                                                                DEFENDANTS' POST-TRIAL BRIEF ON EQUITABLE DEFENSES
08876-00001/10988223.2                                                       OF ACQUIESCENCE, ESTOPPEL AND LACHES
                         Case 4:18-cv-01044-HSG Document 235 Filed 07/23/19 Page 15 of 30



                  1 Id. (quoting Seller Agency Council, Inc. v. Kennedy Ctr. for Real Estate Educ., Inc., 621 F.3d 981,

                  2 989 (9th Cir. 2010).

                  3          Although acquiescence “requires an affirmative representation by the plaintiff that it will

                  4 not assert a claim,” Eat Right Foods, 880 F.3d at 1121, consent can be inferred from a course of

                  5 business dealings between the parties. Westinghouse Elec. Corp. v. Gen. Circuit Breaker & Elec.

                  6 Supply Inc., 106 F.3d 894, 900 (9th Cir. 1997) (finding for defendant on affirmative defenses

                  7 including acquiescence because plaintiff “knew or should have known” of trademark infringement

                  8 based on course of dealing with defendant).

                  9          For purposes of acquiescence, the undue prejudice “must involve reliance on the senior

                10 user’s affirmative act or deed, and such reliance must be reasonable.” Seller Agency, 621 F.3d at

                11 990. This analysis includes an examination of “both the content of the affirmative act and the

                12 context in which that act was performed.” Id. “Reliance is a separate but necessary component of

                13 the prejudice analysis, and the district court must determine whether the defendant relied on the

                14 plaintiff's active representations, to what extent it relied on those representations, and whether that

                15 reliance was reasonable.” Eat Right Foods, 880 F.3d at 1121.

                16           “Findings with respect to reliance also may inform whether the delay between the active

                17 representation and assertion of the right or claim was excusable.” Seller Agency, 621 F.3d at 990.

                18 The Ninth Circuit has favorably cited the proposition that “[w]hen the plaintiff has in some way
                19 assured the defendant that it will not assert its rights in the mark and the defendant has relied to its

                20 detriment, the plaintiff should be estopped from bringing an action by its acquiescence regardless

                21 of the period of delay.” Id. (quoting GILSON ON TRADEMARKS § 11.08[3][i][iii][A] (2010)).

                22           A party asserting acquiescence “has the burden of proving that defense by a preponderance

                23 of satisfactory evidence.” Grey v. Campbell Soup Co., 650 F. Supp. 1166, 1168-69 (C.D. Cal.

                24 1986), aff'd, 830 F.2d 197 (9th Cir. 1987).

                25           Estoppel: The Ninth Circuit also recognizes estoppel as an equitable defense against
                26 trademark infringement. E. & J. Gallo Winery v. Gallo Cattle Co., 967 F.2d 1280, 1294 (9th Cir.

                27 1992). Estoppel can give rise to an implied license “when the intellectual property owner engages

                28 in conduct from which a third party may properly infer that the owner consents to the use of the
                                                                    -10-               Case No. 4:18-CV-01044-HSG (JCS)
                                                               DEFENDANTS' POST-TRIAL BRIEF ON EQUITABLE DEFENSES
08876-00001/10988223.2                                                      OF ACQUIESCENCE, ESTOPPEL AND LACHES
                          Case 4:18-cv-01044-HSG Document 235 Filed 07/23/19 Page 16 of 30



                  1 intellectual property.” 3M Co. v. Rollit, LLC, No. 06-cv-01225, 2008 WL 8820473, at *5 (N.D.

                  2 Cal. May 14, 2008).

                  3             Estoppel requires four elements:

                  4             (1) the plaintiff knew the defendant was selling a potentially infringing product; (2) the
                                plaintiff's actions or failure to act led the defendant to reasonably believe that the plaintiff
                  5             did not intend to enforce its trademark right against the defendant; (3) the defendant did
                                not know that the plaintiff actually objected to the sale of its potentially infringing product;
                  6             and (4) due to its reliance on the plaintiff's actions, defendant will be materially prejudiced
                                if the plaintiff is allowed to proceed with its claim.
                  7
                                3M, 2008 WL 8820473, at *5 (citing Lehman v. United States, 154 F.3d 1010, 1016 (9th
                  8
                         Cir. 1998)); see also AirWair Int'l Ltd. v. Schultz, 84 F. Supp. 3d 943, 958 (N.D. Cal. 2015).
                  9
                                “[E]stoppel is any conduct, express or implied, which reasonably misleads another to his
                10
                         prejudice so that a repudiation of such conduct would be unjust in the eyes of the law.” Friedman
                11
                         v. Friedman, No. 04-cv-08812, 2006 WL 8431768, at *20 (C.D. Cal. Apr. 12, 2006) (quoting
                12
                         Yoshida v. Liberty Mut. Ins. Co., 240 F.2d 824, 829-30 (9th Cir. 1957). Inaction or silence may be
                13
                         conduct for purposes of estoppel. See A.C. Aukerman Co. v. R.L. Chaides Const. Co., 960 F.2d
                14
                         1020, 1028 (Fed. Cir. 1992) (en banc). “[E]stoppel focuses not on a party’s intent, but rather on
                15
                         the effects of his conduct on another.” AirWair, 84 F. Supp. 3d at 958. For example, preparations
                16
                         made by a defendant based on a course of business dealings between the parties may be evidence
                17
                         of detrimental reliance. 3M, 2008 WL 8820473, at *5; Friedman, 2006 WL 8431768, at *20.
                18
                         Unlike laches, infra, estoppel does not require the passage of an unreasonable period of time
                19
                         before filing suit. Aukerman, 960 F. 2d at 1041-42. “The party claiming estoppel has
                20
                         the burden of proving each of the elements by a preponderance of the evidence.” Synopsys, Inc. v.
                21
                         ATopTech, Inc, No. 13-cv-02965, 2016 WL 6158216, at *1 (N.D. Cal. Oct. 24, 2016) (citing
                22
                         Aukerman, 960 F.2d at 1043, 1046).
                23
                                Laches: The equitable defense of laches also bars a claim of trademark infringement in
                24
                         the Ninth Circuit. Pinkette Clothing, Inc. v. Cosmetic Warriors, LLC, 894 F.3d 1015, 1026 (9th
                25
                         Cir. 2018); La Quinta Worldwide LLC v. Q.R.T.M., S.A. de C.V., 762 F.3d 867. 878 (9th Cir.
                26
                         2014). As the Court stated in La Quinta, 762 F.3d at 878, “[t]he defense of laches ‘can defeat an
                27
                         otherwise valid claim under the Lanham Act,’” citing Tillamook Country Smoker, Inc. v.
                28
                                                                        -11-               Case No. 4:18-CV-01044-HSG (JCS)
                                                                   DEFENDANTS' POST-TRIAL BRIEF ON EQUITABLE DEFENSES
08876-00001/10988223.2                                                          OF ACQUIESCENCE, ESTOPPEL AND LACHES
                          Case 4:18-cv-01044-HSG Document 235 Filed 07/23/19 Page 17 of 30



                  1 Tillamook Cnty. Creamery Ass’n, 465 F.3d 1102, 1108 (9th Cir. 2006). To benefit from this

                  2 equitable defense, “[t]he party asserting laches must demonstrate that it has ‘suffered prejudice as

                  3 a result of plaintiff’s unreasonable delay in filing suit.’” La Quinta, 762 F.3d at 878.

                  4             Analysis of a laches defense is a two-step process:

                  5             First, we assess the plaintiff’s delay by looking to whether the most analogous state statute
                                of limitations has expired. [La Quina, 762 F.3d at 878]. If the most analogous state statute
                  6             of limitations expired before suit was filed, there is a strong presumption in favor of laches.
                                Id. That presumption is reversed, however, if the most analogous state statute of limitations
                  7             expired after suit was filed. Id.

                  8             Second, we assess the equity of applying laches using the E-Systems factors: (1) “strength
                                and value of trademark rights asserted;” (2) “plaintiff’s diligence in enforcing mark;” (3)
                  9             “harm to senior user if relief denied;” (4) “good faith ignorance by junior user;” (5)
                                “competition between senior and junior users;” and (6) “extent of harm suffered by junior
                10              user because of senior user’s delay.” E-Sys., Inc. v. Monitek, Inc., 720 F.2d 604, 607 (9th
                                Cir. 1983).
                11
                         Pinkette Clothing, 894 F.3d at 1025.
                12
                                A party asserting laches bears the burden of proof by a preponderance of the evidence. See
                13
                         Icon-IP Pty Ltd. v. Specialized Bicycle Components, Inc., 87 F. Supp. 3d 928, 958 (N.D. Cal.
                14
                         2015); Masters v. UHS of Del., Inc., 631 F.3d 464, 470 (8th Cir. 2011).
                15
                                                                   ARGUMENT
                16
                         I.     PLAINTIFF ACQUIESCED IN DEFENDANTS’ USE OF “TECHSHOP 2.0” FROM
                17              NOVEMBER 2017 TO AT LEAST FEBRUARY 14, 2018
                18              Plaintiff acquiesced in Defendants’ use of “TechShop 2.0” because: (1) it actively
                19 represented that it would not assert a right or a claim; (2) the delay between Plaintiff’s active

                20 representation and its assertion of its right was inexcusable; and (3) the delay caused the

                21 Defendants undue prejudice. See Eat Right Foods, 880 F.3d at 1121.

                22              A.      Plaintiff Actively Represented that It Would Not Assert the TECHSHOP
                                        Marks Against Defendants’ Use of “TechShop 2.0”
                23
                                By its affirmative words and conduct, Plaintiff gave assurances that it approved of
                24
                         Defendants’ use of “TechShop 2.0.” From November 2017 through at least February 14, 2018,
                25
                         Plaintiff had numerous opportunities to object to the name of Mr. Rasure’s new company.
                26
                         Instead, Plaintiff and its employees embraced that name and consistently used it to refer to Mr.
                27
                         Rasure’s company.
                28
                                                                       -12-               Case No. 4:18-CV-01044-HSG (JCS)
                                                                  DEFENDANTS' POST-TRIAL BRIEF ON EQUITABLE DEFENSES
08876-00001/10988223.2                                                         OF ACQUIESCENCE, ESTOPPEL AND LACHES
                         Case 4:18-cv-01044-HSG Document 235 Filed 07/23/19 Page 18 of 30



                  1          Since late-November 2017, Mr. Rasure’s new company was called “TechShop 2.0.” This

                  2 use was not limited to legal documents, like the entity formation documents, but extended to all

                  3 communications between the Parties. Plaintiff knew that Mr. Rasure intended to launch his

                  4 company as TechShop 2.0. For example, Mr. Busch confirmed with Mr. Rasure that Mr. Rasure

                  5 had “settled firmly on TechShop 2.0 as the name [he] will reopen under” on November 29, 2017.

                  6 (TX921 at TS000671.) Multiple TechShop representatives consented by stating that the choice

                  7 was Mr. Rasure’s “call.” (Id.)

                  8          Plaintiff’s consent continued for several months as the parties worked on a deal. The final

                  9 MOU refers to “TechShop 2.0.” (TX610 at DR0007002.) Even after Plaintiff terminated the

                10 MOU, the parties continued discussions and negotiations using the name “TechShop 2.0” until

                11 February 2018. (TX634 at DR011357-58; TX635 at DR011473; TX636 at DR011994; TX644 at

                12 DR013501-02; TX645 at DR013505; TX646 at DR013555; TX615; TX906 at TS000538.)

                13 Communications introducing “TechShop 2.0” were sent to parties who were not involved in

                14 negotiations. (E.g., TX617 at DR007115; TX642 at DR013252.)

                15           Plaintiff also made active representations that it consented to the name “TechShop 2.0” in

                16 widespread and public-facing announcements. For example, Plaintiff sent announcements using

                17 the “TechShop 2.0” name to its customers (TX767 at DR056577; TX619 at DR007130; TX753 at

                18 DR054780), stockholders (TX603 at DR006890-91), and employees (TX611). Plaintiff also made
                19 announcements on social media. (TX501; TX505; TX527; TX530.) Plaintiff’s representatives

                20 collaborated with Mr. Rasure on public announcements regarding “TechShop 2.0.” (TX612 at

                21 DR007019; id. at DR007022; TX614 at DR007040.)

                22           From these communications, it is clear that Plaintiff “knew or should have known” for

                23 several months that Mr. Rasure’s new company would use the name “TechShop 2.0.” See

                24 Westinghouse Elec., 106 F.3d at 900. Nonetheless, Plaintiff did not object, and in fact actively

                25 encouraged use of that name until at least February 14, 2018.

                26           B.     Plaintiff’s Delay in Asserting Its Trademark Rights Is Inexcusable
                27           Plaintiff’s delay in objecting to Defendants’ use of the name “TechShop 2.0” and in

                28 expressing its belief that the name infringes Plaintiff’s marks cannot be excused. Plaintiff knew of
                                                                   -13-               Case No. 4:18-CV-01044-HSG (JCS)
                                                              DEFENDANTS' POST-TRIAL BRIEF ON EQUITABLE DEFENSES
08876-00001/10988223.2                                                     OF ACQUIESCENCE, ESTOPPEL AND LACHES
                          Case 4:18-cv-01044-HSG Document 235 Filed 07/23/19 Page 19 of 30



                  1 the intended use for over two and a half months before finally sending the February 14, 2018

                  2 letter. In these two and a half months, Plaintiff never gave any indication that it had any objection

                  3 to Mr. Rasure using the name “TechShop 2.0” for the new company and instead adopted and

                  4 encouraged this use. As a result, the delay is particularly inexcusable because Plaintiff’s

                  5 affirmative acts gave rise to Defendants’ reliance that their use of “TechShop 2.0” was acceptable.

                  6 Seller Agency, 621 F.3d at 989 (“When the plaintiff has in some way assured the defendant that it

                  7 will not assert its rights in the mark and the defendant has relied to its detriment, the plaintiff

                  8 should be estopped from bringing an action by its acquiescence regardless of the period of delay.”)

                  9             C.      Defendants’ Reasonable Reliance on Plaintiff’s Representations Caused
                                        Undue Prejudice.
                10
                                Because of Plaintiff’s active representations that it would not assert its marks against the
                11
                         name “TechShop 2.0”, Mr. Rasure and the other Defendants made a significant investment of time
                12
                         and money in that name, such as by investing capital in the new business and negotiating for
                13
                         months with Plaintiff, as well as with landlords and other third parties. (Trial Tr.,
                14
                         ______[Rasure].)
                15
                                Furthermore, Plaintiff’s representations denied Defendants the opportunity to launch their
                16
                         new company under the name they had planned to use. Instead, Defendants were forced to engage
                17
                         in a fire drill to change all of their public-facing branding and communications from “TechShop
                18
                         2.0” to “TheShop.build” after Plaintiff filed this case. (Trial Tr., ___[Rasure]). From late-
                19
                         November 2017 through February 14, 2018, both Parties referred to the new company as
                20
                         “TechShop 2.0.” By precipitously having to change names on the eve of opening, Defendants
                21
                         were prejudicially denied the chance to promote the name they would ultimately open under.
                22
                                This undue prejudice is due to Defendants’ reasonable reliance on Plaintiff’s active
                23
                         representations of consent. Based on the two and half months that Plaintiff affirmatively agreed to
                24
                         use of the “TechShop 2.0” name, Defendants believed that they were free to launch their new
                25
                         company with that name. (Trial Tr., _____ [Rasure].) When viewed in the context of the
                26
                         negotiations between the parties, it was undoubtedly reasonable for Defendants to rely on a mutual
                27
                         understanding that the new business would be called “TechShop 2.0.”
                28
                                                                        -14-               Case No. 4:18-CV-01044-HSG (JCS)
                                                                   DEFENDANTS' POST-TRIAL BRIEF ON EQUITABLE DEFENSES
08876-00001/10988223.2                                                          OF ACQUIESCENCE, ESTOPPEL AND LACHES
                          Case 4:18-cv-01044-HSG Document 235 Filed 07/23/19 Page 20 of 30



                  1             Plaintiff could have averted this harm to Defendants, but instead acquiesced to the use of

                  2 the “TechShop 2.0” name by its affirmative words and conduct over the course of those two and

                  3 half months. Based on the above, each of the elements of acquiescence is established, and the

                  4 Court should dismiss Plaintiff’s claim as to “TechShop 2.0” as barred by the equitable doctrine of

                  5 acquiescence.

                  6 II.         PLAINTIFF IS ESTOPPED FROM ASSERTING ITS MARKS AGAINST
                                “TECHSHOP 2.0.”
                  7
                                Plaintiff is estopped from asserting its TECHSHOP marks against “TechShop 2.0” because
                  8
                         (1) Plaintiff knew the Defendants were using the name “TechShop 2.0”; (2) due to Plaintiff’s
                  9
                         conduct, Defendants reasonably believed that Plaintiff did not intend to enforce its marks against
                10
                         “TechShop 2.0”; (3) Defendants did not know that Plaintiff objected to their use of the name
                11
                         “Techshop 2.0”; and (4) Defendants have been and will be materially prejudiced if Plaintiff is not
                12
                         estopped from asserting its marks against “Techshop 2.0.” See AirWair, 84 F. Supp. 3d at 958.
                13
                                A.      Plaintiff Knew of Defendants’ Use of the “TechShop 2.0” Name
                14
                                Mr. Rasure began using the name “TechShop 2.0” shortly after beginning negotiations
                15
                         with Plaintiff in November 2017. (Trial Tr., ______ [Rasure].) From that time until at least
                16
                         February 14, 2018, the Parties communicated with each other using the “TechShop 2.0” name. As
                17
                         a result of this mutual understanding between the Parties, everyone knew of Defendants’ actions
                18
                         and intentions with the “TechShop 2.0” name.
                19
                                Throughout this time, Plaintiff also knew that “TechShop 2.0” would be the public,
                20
                         customer-facing name of the new company. The testimony of Plaintiff’s officers confirmed this
                21
                         was the case. (Trial Tr., ______ [Newton, Woods, Busch]; TX921 at TS000671.) And, Plaintiff
                22
                         made public announcements using the name “TechShop 2.0” by email and on social media.
                23
                         (TX767 at DR056577; TX619 at DR007130; TX753 at DR054780; TX501; TX505; TX527;
                24
                         TX530; TX921.) In short, the evidence is replete that Plaintiff knew that Defendants were using
                25
                         the “TechShop 2.0” name and planned to launch their new company under that name.
                26

                27

                28
                                                                       -15-               Case No. 4:18-CV-01044-HSG (JCS)
                                                                  DEFENDANTS' POST-TRIAL BRIEF ON EQUITABLE DEFENSES
08876-00001/10988223.2                                                         OF ACQUIESCENCE, ESTOPPEL AND LACHES
                          Case 4:18-cv-01044-HSG Document 235 Filed 07/23/19 Page 21 of 30



                  1             B.      Defendants Reasonably Relied on Plaintiff’s Conduct Implying that It Would
                                        Not Enforce its Marks Against “TechShop 2.0.”
                  2
                                Over the two and a half months of negotiations, Mr. Rasure took steps to launch his
                  3
                         company. He collaborated with Plaintiff on public announcements promoting “TechShop 2.0.”
                  4
                         (TX612 at DR007019; id. at DR007022; Trial Tr. ____ [Woods, Rasure].) He also sent out a
                  5
                         press release and email announcements. (TX614 at DR007040; TX616 at DR007088.) These
                  6
                         actions were taken in reliance on Plaintiff’s conduct. Plaintiff has adduced no evidence suggesting
                  7
                         that Mr. Rasure or the other Defendants acted contrary to any discouraging actions or statements
                  8
                         that it made in this time period. In fact, during the Parties’ negotiations, Plaintiff adopted and
                  9
                         encouraged use of the “TechShop 2.0” name.
                10
                                By failing to object to Defendants’ use of the “TechShop 2.0” name and using it to refer to
                11
                         the new company, Plaintiff gave its consent to that use. Plaintiff’s actual intentions or secret
                12
                         objections are irrelevant. See AirWair, 84 F. Supp. 3d at 958 (“[E]stoppel focuses not on a party’s
                13
                         intent, but rather on the effects of his conduct on another.”). Defendants’ reliance on that consent
                14
                         was reasonable and, as discussed below, detrimental.
                15
                                C.      Defendants Did Not Know of Plaintiff’s Objections Until At Least
                16                      February 14, 2018
                17              Defendants had no suspicion that Plaintiff objected to “TechShop 2.0” until at least

                18 February 14, 2018. Plaintiff never told Mr. Rasure that it believed “TechShop 2.0” to infringe the
                19 TECHSHOP marks. And, there is no evidence that Plaintiff ever otherwise discouraged

                20 Defendants’ use of the “TechShop 2.0” name. On February 14, 2018, Mr. Rasure received a letter

                21 from Mr. Woods saying that he had “no rights to the possession or use of the assets of TechShop,

                22 Inc. or TechShop SOMA, LLC;” the letter contained a list of assets, including equipment and the

                23 generic word “trademarks.” (TX650 at DR014933.) Even then, Plaintiff did not assert that

                24 “TechShop 2.0” infringed the TECHSHOP marks or request that Mr. Rasure stop using the name.

                25 (Id. at DR014933-34; Trial Tr. ___ [Woods, Rasure].) Prior to at least February 14, 2018,

                26 Defendants could have had no knowledge of Plaintiff’s objections.

                27

                28
                                                                        -16-               Case No. 4:18-CV-01044-HSG (JCS)
                                                                   DEFENDANTS' POST-TRIAL BRIEF ON EQUITABLE DEFENSES
08876-00001/10988223.2                                                          OF ACQUIESCENCE, ESTOPPEL AND LACHES
                          Case 4:18-cv-01044-HSG Document 235 Filed 07/23/19 Page 22 of 30



                  1              D.     Defendants Have Been and Will Be Unduly Prejudiced If Plaintiff’s Claim
                                        Against “TechShop 2.0” Is Not Dismissed
                  2
                                 Defendants’ reliance was detrimental. As described in connection with Defendants’
                  3
                         acquiescence defense (Part I.C, supra), Defendants invested in the “TechShop 2.0” name over the
                  4
                         course of negotiations and in preparation for launching their new company. See 3M, 2008 WL
                  5
                         8820473, at *5 (purchases made in preparation for manufacturing were “evidence of detrimental
                  6
                         reliance”); see also Friedman, 2006 WL 8431768, at *20. Furthermore, Defendants are
                  7
                         continuing to feel the consequences of the harm of their reliance on conduct in not objecting to
                  8
                         Defendants’s use of the “TechShop 2.0” name. Mr. Rasure was forced to defend himself in this
                  9
                         litigation, which has caused him to lose money, his regular job, his company’s San Francisco
                10
                         location, his health, and nearly the entire first year of his son’s life (Trial Tr., _____ [Rasure]),
                11
                         and he still has sizeable legal bills to pay. If Plaintiff’s claim as to “TechShop 2.0” is not
                12
                         dismissed, Mr. Rasure will continue to endure this undue prejudice from the harm caused by this
                13
                         litigation.
                14
                                 Based on the above, each of the elements of estoppel is established, and the Court should
                15
                         dismiss Plaintiff’s claim as to “TechShop 2.0” as barred by the doctrine of equitable estoppel.
                16
                         III.    PLAINTIFF IS ESTOPPED FROM ASSERTING ITS TECHSHOP MARKS
                17               AGAINST “THESHOP.BUILD”.
                18               Plaintiff is estopped from asserting its marks against “TheShop.build” because (1) Plaintiff
                19 knew Defendants were using the name “TheShop.build”; (2) due to Plaintiff’s conduct,

                20 Defendants reasonably believed that Plaintiff did not intend to enforce the TECHSHOP marks

                21 against “TheShop.build”; (3) Defendants did not know that Plaintiff objected to their use of

                22 “TheShop.build”; and (4) Defendants have been and will be materially prejudiced if Plaintiff is not

                23 estopped from asserting the TECHSHOP marks against its use of “TheShop.Build.” See AirWair,

                24 84 F. Supp. 3d at 958.

                25               A.     Plaintiff Knew of Defendants’ Use of the “TheShop.build” Name.
                26               Plaintiff cannot dispute that it knew of the name “TheShop.build” almost from the moment

                27 that Defendants first adopted its use. The change was prompted by Plaintiff’s lawsuit filing and

                28 cease and desist letter of February 16, 2018, and by the very next day Mr. Woods knew of the
                                                                         -17-               Case No. 4:18-CV-01044-HSG (JCS)
                                                                    DEFENDANTS' POST-TRIAL BRIEF ON EQUITABLE DEFENSES
08876-00001/10988223.2                                                           OF ACQUIESCENCE, ESTOPPEL AND LACHES
                          Case 4:18-cv-01044-HSG Document 235 Filed 07/23/19 Page 23 of 30



                  1 change. (TX 321; Trial Tr. _____ [Woods].) From that time, and until Plaintiff first identified a

                  2 claim against “TheShop.build” in an interrogatory response served on November 23, 2018,

                  3 Plaintiff was engaging in active litigation and discovery related to Defendants’ business. Plaintiff

                  4 even referenced the new name in the June 1, 2018 Joint Case Management Statement (Dkt. 31, p.

                  5 5), but voiced no objection. Plaintiff cannot dispute its knowledge of Defendants’ use.

                  6              B.      Defendants Reasonably Relied on Plaintiff’s Conduct Implying That It Would
                                         Not Enforce the TECHSHOP Marks Against “TheShop.build”.
                  7
                                 Plaintiff could have asserted its infringement claims against “TheShop.build” at any time
                  8
                         during this litigation. Plaintiff could also have objected to the Defendants’ use outside of the
                  9
                         context of the litigation. Instead, for the first nine months of this case, Plaintiff never raised any
                10
                         objection to “TheShop.build” and focused all of its claims on “TechShop 2.0.” See Aukerman,
                11
                         960 F.2d at 1028 (inaction or silence may create estoppel).
                12
                                 As a result, Defendants reasonably believed themselves free to operate and expand the
                13
                         company as “TheShop.build.” Defendants did not expect Plaintiff to assert a claim against
                14
                         “TheShop.build” so late in the game. They switched everything to “TheShop.build” and expanded
                15
                         the business by opening a second location in San Jose. (Trial Tr., ______[Rasure].) Mr. Rasure
                16
                         believed that Plaintiff’s only objection was to the previous name, “TechShop 2.0.” However,
                17
                         Plaintiff lulled Mr. Rasure into a false sense of security as he promoted his growing business.
                18
                         Only after the close of discovery, and after Defendants made substantial investments in the new
                19
                         business, did Plaintiff even mention that it objected to Defendants’ use of “TheShop.build.”
                20
                                 It is irrelevant whether Plaintiff was secretly considering or investigating a claim against
                21
                         “TheShop.build” before adding those claims to this litigation. “[E]stoppel focuses not on a party’s
                22
                         intent, but rather on the effects of his conduct on another.” AirWair, 84 F. Supp. 3d at 958.
                23
                         Plaintiff’s conduct had the effect of assuring Defendants that their ongoing activities were safe
                24
                         from this litigation.
                25
                                 C.      Defendants Did Not Know of Plaintiff’s Objections Until November 23, 2018.
                26
                                 Until Plaintiff identified a claim against “TheShop.build” on November 23, 2018,
                27
                         Defendants were unaware of any objection to that name. Despite many opportunities to do so,
                28
                                                                         -18-               Case No. 4:18-CV-01044-HSG (JCS)
                                                                    DEFENDANTS' POST-TRIAL BRIEF ON EQUITABLE DEFENSES
08876-00001/10988223.2                                                           OF ACQUIESCENCE, ESTOPPEL AND LACHES
                          Case 4:18-cv-01044-HSG Document 235 Filed 07/23/19 Page 24 of 30



                  1 Plaintiff never objected to or discouraged the use of “TheShop.build,” either over the course of the

                  2 litigation or privately between the Parties. There is no reason why Defendants should have known

                  3 or suspected that Plaintiff’s objections to “TechShop 2.0” extended to “TheShop.Build,” given the

                  4 differences in the sight and sound between the two names, and especially given Plaintiff’s delay in

                  5 objecting to “TheShop.Build.” Plaintiff adduced no contrary evidence at trial.

                  6             D.      Defendants Have Been and Will Be Unduly Prejudiced If Plaintiff’s Claim
                                        Against “TheShop.Build” Is Not Dismissed and Judgment Entered for
                  7                     Defendants.
                  8             While Plaintiff waited to bring claims against “TheShop.build,” Defendants were

                  9 detrimentally relying on that inaction. As a result, Defendants have been and will continue to be

                10 unduly prejudiced. Before Plaintiff asserted its claim, Defendants built their business under the

                11 name “TheShop.build” and expanded into a second location. (Trial Tr., _____[Rasure].)

                12 Defendants continue to operate that business, but the money, time, and goodwill that they

                13 expended to develop the brand is now in jeopardy.

                14              At the same time, and as described in connection with Defendants’ laches defense below,

                15 Defendants lost the opportunity to take action that could have averted this claim. Had Defendants

                16 known of Plaintiff’s objections, they could have avoided the expense of litigation and the resulting

                17 hardships for Mr. Rasure. But Plaintiff failed to act, and implied that it would not bring a claim

                18 against “TheShop.build.” Defendants are suffering undue prejudice as a result of that conduct.
                19 The Court should dismiss Plaintiff’s claim as to “TheShop.build” as barred by the doctrine of

                20 equitable estoppel.

                21 IV.          PLAINTIFF IS BARRED FROM ASSERTING ITS REGISTRATIONS AGAINST
                                “THESHOP.BUILD” UNDER THE DOCTRINE OF LACHES.
                22
                                The first step in assessing laches is a determination of the most analogous state law statute
                23
                         of limitations. Pinkette Clothing, 894 F.3d at 1025. Here, the most analogous state statute of
                24
                         limitations is California’s four-year statute of limitations. Id. On the facts of this case, Plaintiff
                25
                         delayed asserting its TECHSHOP marks against “TheShop.build” for nine months. Hence, there
                26
                         is a presumption that Plaintiff was not guilty of laches. Id.
                27

                28
                                                                         -19-               Case No. 4:18-CV-01044-HSG (JCS)
                                                                    DEFENDANTS' POST-TRIAL BRIEF ON EQUITABLE DEFENSES
08876-00001/10988223.2                                                           OF ACQUIESCENCE, ESTOPPEL AND LACHES
                         Case 4:18-cv-01044-HSG Document 235 Filed 07/23/19 Page 25 of 30



                  1          The presumption can be overcome by proof that the trademark owner knew of its potential

                  2 cause of action and unreasonably delayed taking action, resulting in prejudice to the defendant.

                  3 Defendants here have overcome this presumption. Throughout the nine-month delay period,

                  4 Plaintiff was in active litigation with Defendants over the use of the TECHSHOP marks. From

                  5 February 17, 2018, the day after the case was filed, Plaintiff’s CEO Mr. Woods knew that

                  6 Defendants had changed their name to “TheShop.build.” (TX 321.) Yet Plaintiff never gave any

                  7 indication—let alone actual notice—that “TheShop.build” was “in the case” until November 23,

                  8 2018, after the close of fact discovery. Plaintiff had opportunity after opportunity to advise

                  9 Defendants that there was a problem with “TheShop.build”: for example, in the June 1, 2018 Joint

                10 Case Management Statement (Dkt. 31), in the August 13, 2018 First Amended Complaint (Dkt.

                11 45) and in its November 2, 2018 response to Interrogatory No. 2 (Dkt. 95-2). Indeed, if

                12 “TheShop.build” was such an egregious infringement—as Plaintiff argued before the jury—one

                13 would have expected Plaintiff to move for a preliminary injunction. It never even tried. And

                14 while Plaintiff lay in the weeds and slept on its alleged rights against Defendants’ use of

                15 “TheShop.build”, Defendants continued their use of the new name, promoted the business under

                16 that name, and even opened a new location in San Jose using the new moniker. (Trial Tr., _____

                17 [Rasure].)

                18           The second step in assessing laches is to review the E-Systems factors: (1) the strength and
                19 value of trademark rights asserted; (2) plaintiff’s diligence in enforcing mark; (3) the harm to

                20 senior user if relief denied; (4) the good faith ignorance by junior user; (5) the competition

                21 between senior and junior users; and (6) the extent of harm suffered by junior user because of

                22 senior user’s delay. Pinkette Clothing, 894 F.3d at 1025. As set forth below, each E-Systems

                23 factor weighs heavily in Defendants’ favor.

                24           A.     The TECHSHOP Marks Are Not Strong or Valuable.
                25           The TECHSHOP marks have never been licensed in the U.S. (Trial Tr., ____ [Newton;

                26 Woods; Matolo].) Plaintiff was bankrupt and in liquidation during the entire time Defendants

                27 used “TheShop.build.” (Trial Tr., _____ [Newton; Woods; Matolo].) As Defendants’ expert Mr.

                28 Bünger testified, because Plaintiff shuttered its doors with no notice to its members and locked
                                                                    -20-               Case No. 4:18-CV-01044-HSG (JCS)
                                                               DEFENDANTS' POST-TRIAL BRIEF ON EQUITABLE DEFENSES
08876-00001/10988223.2                                                      OF ACQUIESCENCE, ESTOPPEL AND LACHES
                         Case 4:18-cv-01044-HSG Document 235 Filed 07/23/19 Page 26 of 30



                  1 them out from retrieving their possessions, the TECHSHOP brand actually had a negative value.

                  2 (Trial Tr., _____ [Bünger].)5 Mr. Busch validated Mr. Bünger’s opinion by acknowledging that “I

                  3 fully understand the frustration members have experienced as a result of being locked out of

                  4 stores, being unable to complete projects, and not having access to your materials and tools.”

                  5 (TX612 at DR007022.) Thus, while the TECHSHOP marks in the U.S. may have had value at one

                  6 time, that ended when Plaintiff abruptly closed in November 2017. Tellingly, Plaintiff presented

                  7 no evidence that after the potential deal with Defendants collapsed, anyone was willing to pay

                  8 anything for the TECHSHOP marks, or that Plaintiff intended to reopen using the marks.

                  9           B.     Plaintiff Was Not Diligent in Enforcing Its Marks.
                10            Plaintiff’s inaction during the nine-month period is indisputable. As noted above, Plaintiff

                11 had repeated opportunities to give notice to Defendants that “TheShop.build” infringed its rights.

                12 Throughout this period, it could have moved for a preliminary injunction. But, rather than being

                13 diligent, Plaintiff did absolutely nothing.

                14            It is no answer that the original and amended complaints alleged that Plaintiff was

                15 pursuing “confusingly, similar variations” of the TECHSHOP marks. (Complaint, Dkt. 1, ¶¶ 31,

                16 35, 39 and Prayer ¶ A; First Amended Complaint, Dkt. 45, ¶¶ 35, 39, 43 and Prayer ¶ A.) As late

                17 as November 2, 2018, when asked what those “confusingly, similar variations” were, Plaintiff

                18 identified only various forms of Defendants’ original name “Techshop 2.0.” (Dkt. 95-2, p. 4).
                19 Not a word was mentioned about the new name, “TheShop.build”, which had then been in place

                20 with Plaintiff’s knowledge for eight months. (Id.) It was not for another month before Plaintiff

                21 first alleged that “TheShop.build” infringed. This is not enforcement diligence.

                22

                23

                24        5
                         Defendants’ expert Dr. Matolo testified that the TECHSHOP marks in the U.S. were
                   valuable. He based his opinion on foreign licenses for the marks entered into several years earlier
                25 while Plaintiff was still in business in the U.S. (Trial Tr., _____[Matolo].) Incredibly, Dr. Matolo

                26 opined that even after the bankruptcy the U.S. marks were more valuable than the foreign marks.
                   (Trial Tr., ______[Matolo].)
                27     The jury clearly rejected Dr. Matolo’s opinion about the value of marks in the U.S., since it
                28 found that Plaintiff suffered no actual damages in the form of lost licensing revenue. (Dkt. 217,
                   Verdict, Answers to Questions 6, 10.)
                                                                    -21-                  Case No. 4:18-CV-01044-HSG (JCS)
                                                                 DEFENDANTS' POST-TRIAL BRIEF ON EQUITABLE DEFENSES
08876-00001/10988223.2                                                        OF ACQUIESCENCE, ESTOPPEL AND LACHES
                         Case 4:18-cv-01044-HSG Document 235 Filed 07/23/19 Page 27 of 30



                  1          Contemporaneous proof exists that Plaintiff has not been diligent in enforcing its

                  2 TECHSHOP marks. In May 2019, Odyssey Expo held a convention in Atlanta that used the name

                  3 “Techshop” for its classrooms, demonstrations, live equipment running on the floor and experts.

                  4 (TX1075 at DR060496- 499). The convention featured a 33,350 sq. ft. space designated

                  5 “Techshop” where machinery was demonstrated. (TX1075 at DR060503.) Odyssey Expo’s use

                  6 of the name Techshop falls within the scope of Plaintiff’s Registration No. 4,247,529 at issue in

                  7 this case. (TX351). The ‘529 Registration expressly covers, inter alia, “providing professional

                  8 networking opportunities and hosting professional networking events for individuals with a shared

                  9 interest in manufacturing and fabrication,” “conducting classes and workshops in the fields of

                10 techniques and tools used in the fabrication of products,” and “presenting educational

                11 demonstrations at fairs, symposia, and other related forums in the field of manufacturing and

                12 fabrication.” Plaintiff’s excuse for not pursing Odyssey Expo for use of “Techshop” was that the

                13 Atlanta convention focused on printing press technology. (Trial Tr., ______ [Matolo].) However,

                14 Plaintiff’s ‘529 Registration for networking, hosting, classes, workshops, demonstrations at

                15 forums, etc. is not restricted to the type of equipment displayed. (TX351.) Plaintiff’s failure to

                16 pursue Odyssey Expo confirms its lack of diligence in enforcing its marks.6

                17           C.     Plaintiff Will Not Suffer Harm If Relief is Denied.
                18           Plaintiff will suffer no harm if its marks are not enforced against “TheShop,build.”
                19 Plaintiff is out of business in the U.S. and is pursuing liquidation in Chapter 7 bankruptcy. After

                20 its abrupt closure in November 2017, Plaintiff never reopened its doors. (Trial Tr. ___[Newton;

                21 Busch; Matolo].) Plaintiff offered no proof that it intends to resume operations in the U.S.

                22           During the jury trial, Plaintiff’s witnesses gave self-serving testimony that the U.S. marks

                23 were valuable after the bankruptcy. (Trial Tr., ______ [Newton; Woods; Busch; Matolo].)

                24 Significantly, the proof the jury credited was Mark Bünger’s expert opinion that after the

                25

                26
                       6
                         Plaintiff’s founder Newton testified about how the TECHSHOP marks had been enforced in
                27 the past. (Trial Tr., ______ [Newton].) But all of this occurred several years before the

                28 November 2017 bankruptcy. Past enforcement efforts have no bearing on Plaintiff’s diligence in
                   enforcing its marks after it went bankrupt.
                                                                    -22-                Case No. 4:18-CV-01044-HSG (JCS)
                                                               DEFENDANTS' POST-TRIAL BRIEF ON EQUITABLE DEFENSES
08876-00001/10988223.2                                                      OF ACQUIESCENCE, ESTOPPEL AND LACHES
                          Case 4:18-cv-01044-HSG Document 235 Filed 07/23/19 Page 28 of 30



                  1 catastrophic closure, the TECHSHOP marks had negative brand value and thus Plaintiff suffered

                  2 no actual damages in the form of lost licensing revenue. (Trial Tr., ______[Bünger]; Verdict,

                  3 Answers to Questions 6, 10.) All of these circumstances support the conclusion that Plaintiff will

                  4 not be harmed if its marks are not enforced against Defendants’ new name “TheShop.build.”

                  5             D.      Defendants Had a Good Faith Belief that Plaintiff Did Not Object to
                                        “TheShop.Build.”
                  6
                                There can be no doubt that for nine months Defendants never had a clue that Plaintiff had
                  7
                         an issue with “TheShop.build.” Throughout the fact discovery period—which ended on
                  8
                         November 2, 2018 (Dkt. 37)—Plaintiff never gave notice of its contention that “TheShop.build”
                  9
                         infringed. Defendants proceeded with and expanded their business using the new name
                10
                         “TheShop.build” totally ignorant of Plaintiff’s plan to assert a claim. (Trial Tr., _____ [Rasure].)
                11
                                E.      Plaintiff and Defendants Do Not Compete.
                12
                                Plaintiff is bankrupt and out of business in the U.S. Defendants started a going business to
                13
                         fill the makerspace vacuum Plaintiff left behind. In short, Plaintiff and Defendants have never
                14
                         been competitors.
                15
                                F.      Defendants Were Harmed by Plaintiff’s Delay.
                16
                                As discussed above, Defendants were harmed by Plaintiff’s delay in many ways. On the
                17
                         commercial front, Defendants built their business using the new name “TheShop.build.” (Trial
                18
                         Tr., ____ [Rasure].) Defendants expanded their use of the name in August 2018 by opening a new
                19
                         location in San Jose. (Trial Tr., ____ [Rasure].) All that was placed at risk when Plaintiff sprung
                20
                         the new claim over “TheShop.build” on November 23, 2018.
                21
                                On the litigation front, the delay cost Defendants the early opportunity to adopt another
                22
                         name and avoid the expense of this entire litigation. Had there been no “TheShop.build” claim,
                23
                         this case would have boiled down to Defendants’ use of “Techshop 2.0” without consent for just
                24
                         two days. It is very likely that this minuscule use could have been resolved without the necessity
                25
                         of litigation beyond the initial complaint, let alone a trial. But with “TheShop.build” in the case,
                26
                         everything changed. The Court’s docket grew to over 200 filings and counting. A seven-day jury
                27
                         trial was held. Plaintiff claimed it was entitled to almost $1.5 million in damages. (Trial Tr.,
                28
                                                                        -23-               Case No. 4:18-CV-01044-HSG (JCS)
                                                                   DEFENDANTS' POST-TRIAL BRIEF ON EQUITABLE DEFENSES
08876-00001/10988223.2                                                          OF ACQUIESCENCE, ESTOPPEL AND LACHES
                         Case 4:18-cv-01044-HSG Document 235 Filed 07/23/19 Page 29 of 30



                  1 ______.) Mr. Rasure was impacted on every front. He lost his outside job (which was supporting

                  2 Rasure’s family and subsidizing the startup makerspace business). His health, his credit, his

                  3 business, his leasing opportunities and his reputation all suffered. (Trial Tr., _____ [Rasure].)

                  4 Making matters worse, because fact discovery closed on November 2, 2018 before

                  5 “TheShop.build” claim first surfaced on November 23, Defendants never had the opportunity to

                  6 take discovery on this belated infringement allegation. All of this harm to Defendants could have

                  7 been avoided if Plaintiff had not delayed in giving notice that “TheShop.build” was a problem.

                  8          Based on the above, the Court should dismiss Plaintiff’s claim as to “TheShop.build” as

                  9 barred by the equitable doctrine of laches.

                10                                             CONCLUSION
                11           For the foregoing reasons, Defendants respectfully request that the Court vacate or modify

                12 the Final Judgment entered on June 26, 2019. The Court should find that Plaintiff’s claims of

                13 infringement based on Defendants’ use of “Techshop 2.0” from November 2017 to February 14,

                14 2018 are barred under the equitable doctrines of acquiescence and estoppel. Further, the Court

                15 should find that Plaintiff’s claims for infringement based on Defendants’ use of “TheShop.build”

                16 are barred under the equitable doctrines of estoppel and laches. The Court should enter judgment

                17 in favor of Defendants and against Plaintiff on the First Amended Complaint.

                18
                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
                                                                    -24-               Case No. 4:18-CV-01044-HSG (JCS)
                                                               DEFENDANTS' POST-TRIAL BRIEF ON EQUITABLE DEFENSES
08876-00001/10988223.2                                                      OF ACQUIESCENCE, ESTOPPEL AND LACHES
                         Case 4:18-cv-01044-HSG Document 235 Filed 07/23/19 Page 30 of 30



                  1 DATED: July 23, 2019                  By        /s/ Andrea Pallios Roberts
                                                             Ann McFarland Draper (Bar No. 065669)
                  2                                          courts@draperlaw.net
                                                             Draper Law Offices
                  3                                          75 Broadway, Suite 202
                                                             San Francisco, California 94111
                  4                                          Telephone: (415) 989-5620
                  5
                                                             QUINN EMANUEL URQUHART &
                  6                                          SULLIVAN, LLP
                                                             Kevin P.B. Johnson (Bar No. 177129)
                  7                                          kevinjohnson@quinnemanuel.com
                                                             Andrea Pallios Roberts (Bar No. 228128)
                  8                                          andreaproberts@quinnemanuel.com
                                                             555 Twin Dolphin Drive, 5th Floor
                  9                                          Redwood Shores, California 94065-2139
                                                             Telephone:    (650) 801-5000
                10                                           Facsimile:    (650) 801-5100

                11                                           Ed DeFranco (Bar No. 165596)
                                                             eddefranco@quinnemanuel.com
                12                                           51 Madison Avenue, 22nd Floor
                                                             New York, NY 10010
                13                                           Telephone:   (212) 849-7000
                                                             Facsimile:   (212) 849-7100
                14
                                                             John E. Nathan (Pro Hac Vice)
                15                                           jnathan155@yahoo.com
                                                             John E. Nathan LLC
                16                                           1175 Park Avenue
                                                             New York, NY 10128
                17                                           Telephone:    (917) 960-1667

                18                                           Attorneys for Defendants and Counterclaimants

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
                                                            -25-               Case No. 4:18-CV-01044-HSG (JCS)
                                                       DEFENDANTS' POST-TRIAL BRIEF ON EQUITABLE DEFENSES
08876-00001/10988223.2                                              OF ACQUIESCENCE, ESTOPPEL AND LACHES
